DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 1, 2021 has been entered and considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claims recite limitations “the one or more backlights” in fifteen, sixteenth, and eighteen lines of the claim, but it is unclear as to exactly which one(s) of multiple backlights recited in third line of the claim is being referred to if at all.  In addition, there is insufficient antecedent basis for the above limitations in the claim because the claim uses term “the one or more backlights” for a first time without previously reciting the term in the claim.  Therefore Examiner suggests the limitations “the one or more backlights” should be amended, without adding new matter, in a manner that clarifies more specifically as to exactly what one or more backlights are being referred to.
Claim 11 is objected to because of the following informalities:  
The claims recite limitations “the one or more backlights” in fifth, sixth, ninth, eighteenth, twenty-second, twenty-fourth, and twenty-fifth lines of the claim, but it is unclear as to exactly which one(s) of multiple backlights recited in third line of the claim is being referred to if at all.  In addition, there is insufficient antecedent basis for the the one or more backlights” for a first time without previously reciting the term in the claim.  Therefore Examiner suggests the limitations “the one or more backlights” should be amended, without adding new matter, in a manner that clarifies more specifically as to exactly what one or more backlights are being referred to.
Claim 16 is objected to because of the following informalities:  
The claims recite limitations “the one or more backlights” in second and third lines of the claim, but it is unclear as to exactly which one(s) of multiple backlights recited in third line of claim 11 is being referred to if at all.  In addition, there is insufficient antecedent basis for the above limitations in claim 16 because claim 16 uses term “the one or more backlights” for a first time without previously reciting the term in claim 16 or in a claim from which claim 16 depends.  Therefore Examiner suggests the limitations “the one or more backlights” should be amended, without adding new matter, in a manner that clarifies more specifically as to exactly what one or more backlights are being referred to.
Claim 19 is objected to because of the following informalities:  
The claims recite limitation “the one or more backlights” in third and fourth lines of the claim, but it is unclear as to exactly which one(s) of multiple backlights recited in third line of claim 11 is being referred to if at all.  In addition, there is insufficient antecedent basis for the above limitation in claim 19 because claim 19 uses term “the one or more backlights” for a first time without previously reciting the term in claim 19 or in a claim from which claim 19 depends.  Therefore Examiner suggests the limitation “the one or more backlights” should be amended, without adding new matter, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In particular, claim 2 recites limitations “the one or more backlights” in eleventh, twelfth, fourteenth, nineteenth, twentieth, twenty-fifth, twenty-eighth, and twenty-ninth lines of the claim, but the limitations are indefinite because it is not exactly clear as to whether the limitations are referring to same one or more backlights recited in third line of the claim, same one or more backlights recited in eighth line of the claim, or both one or more backlights recited in the third and eighth lines of the claim.  Accordingly, any claims dependent on claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
claim 4 recites limitations “the one or more backlights” in seventh and twelfth lines of the claim, but the limitations are indefinite because it is not exactly clear as to whether the limitations are referring to same one or more backlights recited in third line of the claim 2, same one or more backlights recited in eighth line of the claim 2, or both one or more backlights recited in the third and eighth lines of claim 2.
In particular, claim 9 recites limitations “the one or more backlights” in third line of the claim, but the limitations are indefinite because it is not exactly clear as to whether the limitations are referring to same one or more backlights recited in third line of the claim 2, same one or more backlights recited in eighth line of the claim 2, or both one or more backlights recited in the third and eighth lines of claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 11, 17, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Imai et al., U.S. Patent Application Publication 2017/0263208 A1 (hereinafter Imai).
Regarding claim 1, Imai teaches a method, comprising using at least one programmable integrated circuit of an information handling system to: (FIG. 1, paragraph[0034] of Imai teaches one or more programmable processors can execute a computer program to operate on input data, perform function and methods described herein, and/or generate output data; an apparatus can be implemented as, and method steps can also be performed by, special purpose logic circuitry, such as a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC); and modules can refer to portions of the computer program and/or the processor or special circuitry that implements that functionality, and See also at least paragraphs[0030], [0032], and Claims 9 and 11 of Imai (i.e., Imai teaches a programmable integrated circuit for performing disclosed methods))
control multiple backlights of the information handling system to alternately illuminate a display panel of the information handling system with a first group of the multiple backlights in a first mode to display images to a user at a first viewing angle and to illuminate the display panel with a second and smaller group in a second mode to display images to the user at a second viewing angle, the first viewing angle being wider than the second viewing angle, and the second group of the multiple backlights being a portion of the first group of the multiple backlights that includes less than all of the backlights of the first group of the multiple backlights (166, 162 FIGS. 1-3A, 3D, and 6, paragraph[0047] of Imai teaches the backlight emitter 166 can be controllable using a backlight controller 169 that controls the brightness and/or intensity of light emitted by the light source 167 and/or the amount of light provided by the backlight emitter 169 to the optical element 164; the backlight controller 169 can also control the viewing angle through which the display screen 162 can be viewed by controlling the backlight emitter 166; and for example, the backlight controller 169 can control the intensity and/or brightness of the light emitted by the backlight emitter 166 and/or the viewing angle through which the display screen 162 can be viewed by activating a select number of LEDs included in the light source 167 and/or by controlling the activation cycle of the light source 167, and See also at least ABSTRACT and paragraphs[0043], [0051]-[0055], [0057]-[0058], and [0075] of Imai (i.e., Imai teaches at least selectively controlling viewing of the display screen in a private viewing mode having a narrow viewing angle or in a wide viewing angle mode, and wherein all LEDs of a display screen are activated in the wide viewing angle mode and only LEDs for central portions of the display screen are activated in the private viewing mode)); and 
automatically vary a brightness intensity of the multiple backlights of the information handling system in response to changes between the first mode and the second mode by illuminating the display panel of the information handling system with a first backlight brightness intensity whenever the one or more backlights are operated in the first mode, and by illuminating the display panel of the information handling system with a second backlight brightness intensity whenever the one or more backlights are operated in the second mode, the second backlight brightness intensity being greater than the first backlight brightness intensity (FIGS. 1, 3A and 3D, paragraph[0055] of Imai teaches FIG. 3A is an example of LED light intensity of the LEDs used in the backlight emitter 166 while the display screen 160 is the normal viewing mode; as shown in FIG. 3A, while in the normal viewing mode, all LEDs are activated, although operating at different intensity levels; specifically, the LEDs that provide the backlight for the central portions of the viewing angle, where a user would typically be located, are operating at higher intensities than the LEDs that provide the backlight for the side portions of the viewing angle; and similarly, as shown in FIG. 3B, while in the bright/sunlight viewing mode, all LEDs  are activated with certain LEDs that provide the backlight for the central portions of the viewing angle operating at higher intensities than they did while the display was in the normal operating mode, and See also at least ABSTRACT, [0051]-[0052], [0056]-[0057], [0062]-[0063], and Claims 9 and 11 of Imai (i.e., Imai teaches at least automatically switching between normal viewing mode having wide viewing angles and a private viewing mode having limited viewing angles, and adjusting the intensity of the LEDs based on being in the normal viewing mode or private viewing mode wherein the intensity in the normal viewing mode (FIG. 3A) is less than the intensity in the private view mode (FIG. 3D));
where each of the individual backlights of the second group of the multiple backlights is controlled to have a greater brightness intensity in the second mode than it has in the first mode (FIGS. 1-3D, paragraph[0057] of Imai teaches however, as shown in FIG. 3D, while the display device 160 is in the privacy mode, only the LEDs that provide the backlight for the central portions of the viewing angle are activated; and these LEDs are operating at higher intensity levels than they did when the display 160 was the normal (FIG. 3A), sunlight (FIG. 3B), and power saving (FIG. 3C) modes, and See also at least ABSTRACT and paragraphs[0030], [0034], [0051], [0053]-[0055], and [0075] of Imai (i.e., Imai teaches a privacy viewing mode having limited viewing angles, wherein only LEDs in central portions of a display screen are operating at a higher intensity in the privacy viewing mode than in the normal viewing mode having wide viewing angles)).
Regarding claim 7, Imai teaches the method of claim 1, where the using the at least one programmable integrated circuit of the information handling system to automatically vary the brightness intensity of the multiple backlights of the information handling system in response to (FIGS. 1, 3A and 3D, paragraph[0055] of Imai teaches FIG. 3A is an example of LED light intensity of the LEDs used in the backlight emitter 166 while the display screen 160 is the normal viewing mode; as shown in FIG. 3A, while in the normal viewing mode, all LEDs are activated, although operating at different intensity levels; specifically, the LEDs that provide the backlight for the central portions of the viewing angle, where a user would typically be located, are operating at higher intensities than the LEDs that provide the backlight for the side portions of the viewing angle; and similarly, as shown in FIG. 3B, while in the bright/sunlight viewing mode, all LEDs  are activated with certain LEDs that provide the backlight for the central portions of the viewing angle operating at higher intensities than they did while the display was in the normal operating mode, and See also at least ABSTRACT, [0034], [0049]-[0052], [0056]-[0057], [0062]-[0063], and Claims 9 and 11 of Imai (i.e., Imai teaches at least automatically switching between normal viewing mode having wide viewing angles and a private viewing mode having limited viewing angles, and adjusting the intensity of the LEDs based on being in the normal viewing mode or private viewing mode wherein the intensity in the normal viewing mode (FIG. 3A) is less than the intensity in the private view mode (FIG. 3D)).
Regarding claim 8, Imai teaches the method of claim 1, further comprising using the at least one programmable integrated circuit of the information handling system to: receive a first user command while controlling the multiple backlights of the information handling system to illuminate the display panel of the information handling system with the first group of multiple backlights in the first mode; and then respond to the received first user command by illuminating (FIGS. 1-3A, 3D, and 6, paragraph[0047] of Imai teaches the backlight emitter 166 can be controllable using a backlight controller 169 that controls the brightness and/or intensity of light emitted by the light source 167 and/or the amount of light provided by the backlight emitter 169 to the optical element 164; the backlight controller 169 can also control the viewing angle through which the display screen 162 can be viewed by controlling the backlight emitter 166; and for example, the backlight controller 169 can control the intensity and/or brightness of the light emitted by the backlight emitter 166 and/or the viewing angle through which the display screen 162 can be viewed by activating a select number of LEDs included in the light source 167 and/or by controlling the activation cycle of the light source 167, and See also at least ABSTRACT and paragraphs[0034], [0043], [0049]-[0055], [0057]-[0058], and [0075] of Imai (i.e., Imai teaches at least a user selectively controlling viewing of the display screen in a private viewing mode having a narrow viewing angle or in a wide viewing angle mode, and wherein all LEDs of a display screen are activated in the wide viewing angle mode and only LEDs for central portions of the display screen are activated in the private viewing mode)).
Regarding claim 9, Imai teaches the method of claim 8, further comprising then using the at least one programmable integrated circuit of the information handling system to: receive a second user command while controlling the one or more backlights of the information handling system to illuminate the display panel of the information handling system with the second and smaller group of the multiple backlights in the second mode; and then respond to the received second user command by illuminating the display panel with the first group of the multiple backlights in the first mode (FIGS. 1-3A, 3D, and 6, paragraph[0047] of Imai teaches the backlight emitter 166 can be controllable using a backlight controller 169 that controls the brightness and/or intensity of light emitted by the light source 167 and/or the amount of light provided by the backlight emitter 169 to the optical element 164; the backlight controller 169 can also control the viewing angle through which the display screen 162 can be viewed by controlling the backlight emitter 166; and for example, the backlight controller 169 can control the intensity and/or brightness of the light emitted by the backlight emitter 166 and/or the viewing angle through which the display screen 162 can be viewed by activating a select number of LEDs included in the light source 167 and/or by controlling the activation cycle of the light source 167, and See also at least ABSTRACT and paragraphs[0034], [0043], [0051]-[0055], [0057]-[0058], and [0075] of Imai (i.e., Imai teaches at least a user selectively controlling viewing of the display screen in a private viewing mode having a narrow viewing angle or in a wide viewing angle mode, and wherein all LEDs of a display screen are activated in the wide viewing angle mode and only LEDs for central portions of the display screen are activated in the private viewing mode)).
Regarding claim 11, Imai teaches an information handling system (100 FIGS. 1-3A, 3D, and 6, paragraph[0030] of Imai teaches FIG. 1 is a high-level block diagram of a user device 100 that can be used as an apparatus for, or include the system or computer implemented program for, dynamically controlling privacy or brightness of the display screen 162 of the user device 100; and the user device 100 can include various digital electronic circuitry or computer hardware that can be used with the embodiments disclosed herein, for example the digital circuitry associated with a desktop or laptop computer, and See also at least paragraphs[0032], [0034], and Claims 9 and 11  of Imai (i.e., Imai teaches a user device and programmable integrated circuit for performing disclosed methods)) comprising: 
a display panel producing images based on display data; multiple backlights illuminating the display panel to display the produced images on a front side of the display panel (162, 166 FIGS. 1-3A, 3D, and 6, paragraph[0039] of Imai teaches the display screen 162 can be a liquid crystal display (LCD), a light emitting diode (LED) display, or any other type of display known in the art; the display screen 162 can include multiple pixels 168 arranged in a matrix; the pixels 168 can have any properties possessed by display screen pixels known in the art; for example, the pixels 168 can be configured such that each pixel is capable of receiving, controlling, directing, and/or modulating light beams forwarded from the backlight emitter 166; and similarly, the pixels 168 can be configured such that each pixel is capable of receiving, controlling, directing, and/or modulating light in the environment surrounding the user device 100, and See also at least paragraphs[0038], [0040], [0044]-[0050], and [0068] of Imai (i.e., Imai teaches a display having a display screen and backlight with one or more light sources for displaying information));   
at least one programmable integrated circuit coupled to the display panel and the one or more backlights, the at least one programmable integrated circuit being programmed to: provide the display data to the display panel (FIGS. 1-3A, 3D, and 6, paragraph[0034] of Imai teaches one or more programmable processors can execute a computer program to operate on input data, perform function and methods described herein, and/or generate output data; an apparatus can be implemented as, and method steps can also be performed by, special purpose logic circuitry, such as a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC); and modules can refer to portions of the computer program and/or the processor or special circuitry that implements that functionality, and See also at least paragraphs[0030], [0035]-[0039], [0040], [0044]-[0050], and [0068] of Imai (i.e., Imai teaches programmable integrated circuit, which is connected to a display having a display screen and backlight with one or more light sources for displaying information)); 
control the one or more backlights to alternately illuminate the display panel of the information handling system with a first group of the multiple backlights in a first mode to display the images to a user at a first viewing angle and to illuminate the display panel with a second and smaller group of the multiple backlights in a second mode to display images to the user at a second viewing angle, the first viewing angle being wider than the second viewing angle, and the second group of the multiple backlights being a portion of the first group of the multiple backlights that includes less than all of the backlights of the first group of the multiple backlights (166, 162 FIGS. 1-3A, 3D, and 6, paragraph[0047] of Imai teaches the backlight emitter 166 can be controllable using a backlight controller 169 that controls the brightness and/or intensity of light emitted by the light source 167 and/or the amount of light provided by the backlight emitter 169 to the optical element 164; the backlight controller 169 can also control the viewing angle through which the display screen 162 can be viewed by controlling the backlight emitter 166; and for example, the backlight controller 169 can control the intensity and/or brightness of the light emitted by the backlight emitter 166 and/or the viewing angle through which the display screen 162 can be viewed by activating a select number of LEDs included in the light source 167 and/or by controlling the activation cycle of the light source 167, and See also at least ABSTRACT and paragraphs[0043], [0051]-[0055], [0057]-[0058], and [0075] of Imai (i.e., Imai teaches at least selectively controlling viewing of the display screen in a private viewing mode having a narrow viewing angle or in a wide viewing angle mode, and wherein all LEDs of a display screen are activated in the wide viewing angle mode and only LEDs for central portions of the display screen are activated in the private viewing mode)); and
control the one or more backlights to automatically vary a brightness intensity of the multiple the backlights of the information handling system in response to changes between the first mode and the second mode by illuminating the display panel of the information handling system with a first backlight brightness intensity whenever the one or more backlights are operated in the first mode, and by illuminating the display panel of the information handling system -25-DELL:291with a second backlight brightness intensity whenever the one or more backlights are operated in the second mode, the second backlight brightness intensity being greater than the first backlight brightness intensity (FIGS. 1, 3A and 3D, paragraph[0055] of Imai teaches FIG. 3A is an example of LED light intensity of the LEDs used in the backlight emitter 166 while the display screen 160 is the normal viewing mode; as shown in FIG. 3A, while in the normal viewing mode, all LEDs are activated, although operating at different intensity levels; specifically, the LEDs that provide the backlight for the central portions of the viewing angle, where a user would typically be located, are operating at higher intensities than the LEDs that provide the backlight for the side portions of the viewing angle; and similarly, as shown in FIG. 3B, while in the bright/sunlight viewing mode, all LEDs  are activated with certain LEDs that provide the backlight for the central portions of the viewing angle operating at higher intensities than they did while the display was in the normal operating mode, and See also at least ABSTRACT, [0051]-[0052], [0056]-[0057], [0062]-[0063], and Claims 9 and 11 of Imai (i.e., Imai teaches at least automatically switching between normal viewing mode having wide viewing angles and a private viewing mode having limited viewing angles, and adjusting the intensity of the LEDs based on being in the normal viewing mode or private viewing mode wherein the intensity in the normal viewing mode (FIG. 3A) is less than the intensity in the private view mode (FIG. 3D));
where the at least one programmable integrated circuit is programmed to control each of the individual backlights of the second group of the multiple backlights to have a greater brightness intensity in the second mode than it has in the first mode (FIGS. 1-3D, paragraph[0057] of Imai teaches however, as shown in FIG. 3D, while the display device 160 is in the privacy mode, only the LEDs that provide the backlight for the central portions of the viewing angle are activated; and these LEDs are operating at higher intensity levels than they did when the display 160 was the normal (FIG. 3A), sunlight (FIG. 3B), and power saving (FIG. 3C) modes, and See also at least ABSTRACT and paragraphs[0030], [0034], [0051], [0053]-[0055], and [0075] of Imai (i.e., Imai teaches a privacy viewing mode having limited viewing angles, wherein only LEDs in central portions of a display screen are operating at a higher intensity in the privacy viewing mode than in the normal viewing mode having wide viewing angles)).
Regarding claim 17, Imai teaches the information handling system of claim 11, where the at least one programmable integrated circuit of the information handling system is programmed to automatically vary the brightness intensity of the multiple backlights of the information handling system in -27-DELL:291response to changes between the first mode and the second mode is performed without any user input to control backlight brightness intensity (FIGS. 1, 3A and 3D, paragraph[0055] of Imai teaches FIG. 3A is an example of LED light intensity of the LEDs used in the backlight emitter 166 while the display screen 160 is the normal viewing mode; as shown in FIG. 3A, while in the normal viewing mode, all LEDs are activated, although operating at different intensity levels; specifically, the LEDs that provide the backlight for the central portions of the viewing angle, where a user would typically be located, are operating at higher intensities than the LEDs that provide the backlight for the side portions of the viewing angle; and similarly, as shown in FIG. 3B, while in the bright/sunlight viewing mode, all LEDs  are activated with certain LEDs that provide the backlight for the central portions of the viewing angle operating at higher intensities than they did while the display was in the normal operating mode, and See also at least ABSTRACT, [0034], [0049]-[0052], [0056]-[0057], [0062]-[0063], and Claims 9 and 11 of Imai (i.e., Imai teaches at least automatically switching between normal viewing mode having wide viewing angles and a private viewing mode having limited viewing angles, and adjusting the intensity of the LEDs based on being in the normal viewing mode or private viewing mode wherein the intensity in the normal viewing mode (FIG. 3A) is less than the intensity in the private view mode (FIG. 3D)).
Regarding claim 18, Imai teaches the information handling system of claim 11, where the at least one programmable integrated circuit is coupled to at least one user interface; and where the at least one programmable integrated circuit is programmed to: receive a first user command through the user interface while controlling the multiple backlights of the information handling system to illuminate the display panel of the information handling system with the first group of the multiple backlights in the first mode; and then respond to the received first user command by illuminating the display panel with the second and smaller group of the multiple backlights in the second mode (FIGS. 1-3A, 3D, and 6, paragraph[0047] of Imai teaches the backlight emitter 166 can be controllable using a backlight controller 169 that controls the brightness and/or intensity of light emitted by the light source 167 and/or the amount of light provided by the backlight emitter 169 to the optical element 164; the backlight controller 169 can also control the viewing angle through which the display screen 162 can be viewed by controlling the backlight emitter 166; and for example, the backlight controller 169 can control the intensity and/or brightness of the light emitted by the backlight emitter 166 and/or the viewing angle through which the display screen 162 can be viewed by activating a select number of LEDs included in the light source 167 and/or by controlling the activation cycle of the light source 167, and See also at least ABSTRACT and paragraphs[0034], [0043], [0049]-[0055], [0057]-[0058], and [0075] of Imai (i.e., Imai teaches at least a user selectively controlling viewing of the display screen in a private viewing mode having a narrow viewing angle or in a wide viewing angle mode, and wherein all LEDs of a display screen are activated in the wide viewing angle mode and only LEDs for central portions of the display screen are activated in the private viewing mode)).
Regarding claim 19, Imai teaches the information handling system of claim 18, where the at least one programmable integrated circuit is programmed to: receive a second user command through the user interface while controlling the one or more backlights of the information handling system to illuminate the display panel of the information handling system with the second and smaller group of the multiple backlights in the second mode; and then respond to the received second user command by illuminating the display panel with the first group of the multiple backlights in the first mode (FIGS. 1-3A, 3D, and 6, paragraph[0047] of Imai teaches the backlight emitter 166 can be controllable using a backlight controller 169 that controls the brightness and/or intensity of light emitted by the light source 167 and/or the amount of light provided by the backlight emitter 169 to the optical element 164; the backlight controller 169 can also control the viewing angle through which the display screen 162 can be viewed by controlling the backlight emitter 166; and for example, the backlight controller 169 can control the intensity and/or brightness of the light emitted by the backlight emitter 166 and/or the viewing angle through which the display screen 162 can be viewed by activating a select number of LEDs included in the light source 167 and/or by controlling the activation cycle of the light source 167, and See also at least ABSTRACT and paragraphs[0034], [0043], [0051]-[0055], [0057]-[0058], and [0075] of Imai (i.e., Imai teaches at least a user selectively controlling viewing of the display screen in a private viewing mode having a narrow viewing angle or in a wide viewing angle mode, and wherein all LEDs of a display screen are activated in the wide viewing angle mode and only LEDs for central portions of the display screen are activated in the private viewing mode)).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Imai, in view of Byoun et al., U.S. Patent Application Publication 2021/0063783 A1 (hereinafter Byoun).
Regarding claim 5, Imai teaches the method of claim 1, where the illuminating the display panel of the information handling system with the second backlight brightness intensity (FIGS. 1-3A, 3D, and 6, paragraph[0047] of Imai teaches the backlight emitter 166 can be controllable using a backlight controller 169 that controls the brightness and/or intensity of light emitted by the light source 167 and/or the amount of light provided by the backlight emitter 169 to the optical element 164; the backlight controller 169 can also control the viewing angle through which the display screen 162 can be viewed by controlling the backlight emitter 166; and for example, the backlight controller 169 can control the intensity and/or brightness of the light emitted by the backlight emitter 166 and/or the viewing angle through which the display screen 162 can be viewed by activating a select number of LEDs included in the light source 167 and/or by controlling the activation cycle of the light source 167, and See also at least ABSTRACT and paragraphs[0043], [0051]-[0055], [0057]-[0058], and [0075] of Imai (i.e., Imai teaches at least selectively controlling viewing of the display screen in a private viewing mode having a narrow viewing angle or in a wide viewing angle mode, and wherein all LEDs of a display screen are activated in the wide viewing angle mode and only LEDs for central portions of the display screen are activated in the private viewing mode)); but does not expressly teach at least partially compensates for a reduction in the display -23 -DELL:291panel brightness that occurs.  
However, Byoun teaches at least partially compensates for a reduction in the display -23 -DELL:291panel brightness that occurs (FIGS. 1-6, paragraph[0133] of Byoun teaches in operation S650, the electronic apparatus corrects brightness or color coordinates of the passenger seat display to compensate for decreased brightness or changed color coordinates based on a target brightness value or a target color coordinate value in the narrow viewing angle mode; according to an embodiment of the disclosure, the electronic apparatus may adjust a brightness value of the passenger seat display by using information about an amount of brightness decrease and decrease rate of the passenger seat display in the narrow viewing angle mode, which is pre-stored in the storage 1600 (see FIG. 4); and according to an embodiment of the disclosure, the electronic apparatus may adjust color coordinates of the passenger seat display by using information about the change in the color coordinate value of the passenger seat display in the narrow viewing angle mode, which is pre-stored in the storage 1600 (see FIG. 4), and paragraphs[0014], [0126], and [0136] of Byoun (i.e., Byoun teaches compensating for decreased brightness based on a narrow viewing angle mode)).
Furthermore, Imai and Byoun are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem forming the display device for suitably controlling a brightness of the display device with a particular viewing angle.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Imai based on Byoun where the illuminating the display panel of the information handling system with the second backlight brightness intensity when the second and smaller group of multiple backlights are operated in the second mode at least partially compensates for a reduction in the display -23 -DELL:291panel brightness that occurs in comparison to when the display panel of the information handling system is illuminated with the first backlight brightness intensity while the first group of the multiple backlights are operated in the first mode.  One reason for the modification as taught by Byoun is to compensate for a decreased brightness of display in a narrow viewing angle mode (paragraph[0133] of Byoun).
Regarding claim 15, Imai teaches the information handling system of claim 11, but does not expressly teach where the at least one programmable integrated circuit is programmed to illuminate the display panel with the second backlight brightness intensity when the second and smaller group of the multiple backlights are operated in the second mode to; in comparison to when the display panel is illuminated with the first backlight brightness intensity while the first group of the multiple backlights are operated in the first mode (FIGS. 1-3A, 3D, and 6, paragraph[0047] of Imai teaches the backlight emitter 166 can be controllable using a backlight controller 169 that controls the brightness and/or intensity of light emitted by the light source 167 and/or the amount of light provided by the backlight emitter 169 to the optical element 164; the backlight controller 169 can also control the viewing angle through which the display screen 162 can be viewed by controlling the backlight emitter 166; and for example, the backlight controller 169 can control the intensity and/or brightness of the light emitted by the backlight emitter 166 and/or the viewing angle through which the display screen 162 can be viewed by activating a select number of LEDs included in the light source 167 and/or by controlling the activation cycle of the light source 167, and See also at least ABSTRACT and paragraphs[0043], [0051]-[0055], [0057]-[0058], and [0075] of Imai (i.e., Imai teaches at least selectively controlling viewing of the display screen in a private viewing mode having a narrow viewing angle or in a wide viewing angle mode, and wherein all LEDs of a display screen are activated in the wide viewing angle mode and only LEDs for central portions of the display screen are activated in the private viewing mode)); but does not expressly teach at least partially compensate for a reduction in the display panel brightness that occurs.  
Byoun teaches at least partially compensate for a reduction in the display panel brightness that occurs (FIGS. 1-6, paragraph[0133] of Byoun teaches in operation S650, the electronic apparatus corrects brightness or color coordinates of the passenger seat display to compensate for decreased brightness or changed color coordinates based on a target brightness value or a target color coordinate value in the narrow viewing angle mode; according to an embodiment of the disclosure, the electronic apparatus may adjust a brightness value of the passenger seat display by using information about an amount of brightness decrease and decrease rate of the passenger seat display in the narrow viewing angle mode, which is pre-stored in the storage 1600 (see FIG. 4); and according to an embodiment of the disclosure, the electronic apparatus may adjust color coordinates of the passenger seat display by using information about the change in the color coordinate value of the passenger seat display in the narrow viewing angle mode, which is pre-stored in the storage 1600 (see FIG. 4), and paragraphs[0014], [0126], and [0136] of Byoun (i.e., Byoun teaches compensating for decreased brightness based on a narrow viewing angle mode)).
Claims 6, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Imai, in view of Chang et al., U.S. Patent Application Publication 2006/0109224 A1 (hereinafter Chang).
Regarding claim 6, Imai teaches the method of claim 1, but does not expressly teach where the brightness of the display panel while illuminated with the second backlight brightness intensity during the second mode is equal to the brightness of the display panel while illuminated with the first backlight brightness intensity during the first mode.  
However, Chang teaches where the brightness of the display panel while illuminated with the second backlight brightness intensity during the second mode is equal to the brightness of the  (FIGS. 1-7, paragraph[0038] of Chang teaches moreover, when the narrow viewing-angle mode is operated, because the display panel 410 has a half area driven in dark mode, the display luminance will be reduced; the operation current of the backlight module 420 under the narrow viewing-angle mode can be increased to provide the same display luminance with that in the wide viewing-angle mode; and therefore, users will not feel apparent display luminance deviation between the two modes).
Furthermore, Imai and Chang are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem forming the display device for suitably controlling a brightness of the display device with a particular viewing angle.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Imai based on Chang where the brightness of the display panel while illuminated with the second backlight brightness intensity during the second mode is equal to the brightness of the display panel while illuminated with the first backlight brightness intensity during the first mode.  One reason for the modification as taught by Chang is to allow a display to operate in a narrow viewing-angle mode or a wide viewing-angle mode wherein users will not feel display luminance deviations between the two modes (paragraph[0038] of Chang).
Regarding claim 16, Imai teaches the information handling system of claim 11, where at least one programmable integrated circuit is programmed to control the one or more backlights to automatically vary the brightness intensity of the one or more of the backlights (FIGS. 1, 3A and 3D, paragraph[0049] of Imai teaches the brightness of the display 162 can be adjusted automatically by the user device 100 in response to detection of the light levels (e.g., ambient light) in the environment in which the user device 100 is being used and/or in response to a request from the user 170; for example, the brightness and/or the intensity of the backlight emitter 166 and/or the display screen 162 can be controlled in response to receiving instructions from the user when the user interacts with the user device 100; the user 170 can interact with the user device 100 through buttons, knobs, switches, scroll wheels, keyboard, mouse, touchpad, etc. that are connected to the processor 110 (e.g., these elements can be coupled to the processor through the system interface 130); alternatively or additionally, the user 170 can interact with the user device 100 using a graphical user interface (GUI) displayed on the screen of the user device 100; and the GUI can receive the user's instructions and forward the instructions to the processor 110, thereby indicating to the processor 110 that the user wishes to adjust the intensity or brightness of the display screen 162, and See also at least ABSTRACT, [0050]-[0052], [0055]-[0057], [0062]-[0063], and Claims 9 and 11 of Imai (i.e., Imai teaches at least automatically switching between normal viewing mode having wide viewing angles and a private viewing mode having limited viewing angles, and adjusting the intensity of the LEDs based on being in the normal viewing mode or private viewing mode wherein the intensity in the normal viewing mode (FIG. 3A) is less than the intensity in the private view mode (FIG. 3D)); but does not expressly teach so that the brightness of the display panel while illuminated with the second backlight brightness intensity during the second mode is equal to the brightness of the display panel while illuminated with the first backlight brightness intensity during the first mode.
However, Chang teaches so that the brightness of the display panel while illuminated with the second backlight brightness intensity during the second mode is equal to the brightness of the display panel while illuminated with the first backlight brightness intensity during the first  (FIGS. 1-7, paragraph[0038] of Chang teaches moreover, when the narrow viewing-angle mode is operated, because the display panel 410 has a half area driven in dark mode, the display luminance will be reduced; the operation current of the backlight module 420 under the narrow viewing-angle mode can be increased to provide the same display luminance with that in the wide viewing-angle mode; and therefore, users will not feel apparent display luminance deviation between the two modes).
Regarding claim 21, Imai teaches the method of claim 1, further comprising empirically determining the second brightness intensity by operating the display panel in the second mode at multiple different brightness intensities; and then selecting the second brightness intensity from among the multiple different brightness intensities as being the brightness intensity that (FIGS. 1, 3A and 3D, paragraph[0051] of Imai teaches the user 170 can be allowed to control and operate the user device 100 in various viewing modes; specifically, although the user 170 can generally be allowed to change the brightness of the display screen to any desired level, the user device 100 may provide the user 170 with various viewing modes, each having a pre-assigned screen brightness level; for example, the user device 100 can have a setting for operating the device 100 in a high background light environment (e.g., sunlight), a setting for operating the device 100 in a generally normally lit environment (e.g., in-doors in a normally/averagely lit room, daytime, average lighting), a setting for operating the device in a low background light environment (e.g., night time, power saving), etc; and the user device 100 can also switch among these predetermined modes automatically (e.g., in response to detecting ambient/environment light levels in which the device 100 is being used), and See also at least ABSTRACT, [0049], [0050], [0052], [0055]-[0058], [0062]-[0063], [0075], and Claims 9 and 11 of Imai (i.e., Imai teaches at least a request from a user for switching between normal viewing mode having wide viewing angles and a private viewing mode having limited viewing angles, and adjusting the intensity of the LEDs based on being in the normal viewing mode or private viewing mode wherein the intensity in the normal viewing mode (FIG. 3A) is less than the intensity in the private view mode (FIG. 3D)); but does not expressly teach provides the most display panel brightness consistency between the first mode and the second mode.
However, Chang teaches provides the most display panel brightness consistency between the first mode and the second mode (FIGS. 1-7, paragraph[0038] of Chang teaches moreover, when the narrow viewing-angle mode is operated, because the display panel 410 has a half area driven in dark mode, the display luminance will be reduced; the operation current of the backlight module 420 under the narrow viewing-angle mode can be increased to provide the same display luminance with that in the wide viewing-angle mode; and therefore, users will not feel apparent display luminance deviation between the two modes).
Regarding claim 22, Imai teaches the information handling system of claim 11, where the second brightness intensity is empirically determined (FIGS. 1, 3A and 3D, paragraph[0051] of Imai teaches the user 170 can be allowed to control and operate the user device 100 in various viewing modes; specifically, although the user 170 can generally be allowed to change the brightness of the display screen to any desired level, the user device 100 may provide the user 170 with various viewing modes, each having a pre-assigned screen brightness level; for example, the user device 100 can have a setting for operating the device 100 in a high background light environment (e.g., sunlight), a setting for operating the device 100 in a generally normally lit environment (e.g., in-doors in a normally/averagely lit room, daytime, average lighting), a setting for operating the device in a low background light environment (e.g., night time, power saving), etc; and the user device 100 can also switch among these predetermined modes automatically (e.g., in response to detecting ambient/environment light levels in which the device 100 is being used), and See also at least ABSTRACT, [0049], [0050], [0052], [0055]-[0058], [0062]-[0063], [0075], and Claims 9 and 11 of Imai (i.e., Imai teaches at least a request from a user for switching between normal viewing mode having wide viewing angles and a private viewing mode having limited viewing angles, and adjusting the intensity of the LEDs based on being in the normal viewing mode or private viewing mode wherein the intensity in the normal viewing mode (FIG. 3A) is less than the intensity in the private view mode (FIG. 3D)); but does not expressly teach to produce display panel brightness consistency between the first mode and the second mode.
However, Chang teaches to produce display panel brightness consistency between the first mode and the second mode (FIGS. 1-7, paragraph[0038] of Chang teaches moreover, when the narrow viewing-angle mode is operated, because the display panel 410 has a half area driven in dark mode, the display luminance will be reduced; the operation current of the backlight module 420 under the narrow viewing-angle mode can be increased to provide the same display luminance with that in the wide viewing-angle mode; and therefore, users will not feel apparent display luminance deviation between the two modes).

Potentially Allowable Subject Matter
Claims 2-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 2-claim 12 is allowable, because for claim 12 the prior art references of record do not teach the combination of all element limitations as presently claimed.  Moreover, claims 13-14 and 20 are allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for claims 13-14 and 20, in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.

Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to currently amended claim 1, Applicants submitted that the prior art of record fails to disclose the following limitations: “2where each of the individual backlights of the second group of the multiple backlights is controlled to have a greater brightness intensity in the second mode than it has in the first mode”.
Examiner respectfully disagrees.  In regard to the argument ‘A’ summarized above at least paragraph[0057] of Imai teaches however, as shown in FIG. 3D, while the display device 160 is in the privacy mode, only the LEDs that provide the backlight for the central portions of the viewing angle are activated; and these LEDs are operating at higher intensity levels than they did when the display 160 was the normal (FIG. 3A), sunlight (FIG. 3B), and power saving (FIG. 3C) modes.

Also, in regard to independent claim 1 Applicant submitted that similar arguments apply to independent claim 11, and respective dependent claims.  Therefore, the Examiner’s response in regard to arguments ‘A.’, summarized above, also applies to independent claim 11, and respective dependent claims.
















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621